Chancellor Desaussure.
In this case there aré many points of great importance, and some of difficulty. We have con* sidered the points decided, and we are satisfied with the decree, except on the points hereafter stated The executors of Aaron Cates were directed to sell the whole of the estate, real and personal, and to invest the proceeds in bank stock, or in shares of some incorporated company, according to their judgments. These investments have not been made in the smallest degree; but the circuit court has made the executors liable for the amount to which the property would have accumulated if they had done their duty under the will. It appears therefore to us that it is proper to allow them the compensation of ten pec cent on the amount of monies of the estate received by them, which is given, by the will of the testator, to the executors, for. the performance of the duties assigned to them.
It is therefore ordered and adjudged that the decree of the circuit court be affirmed, except so far as the same takes away from the executors the allowance of ten per cent, which we art; of opinion should be allowed to them: And it is further ordered and adjudged, that the commissioner do re-examine the accounts and statements, and report thereon; allowing the executors the ten per cent, given them by the will, on the monies of the estate collected by them. In making up the account, the commissioner will take care to make annual rests in his calculations. We have, considered the complainants’grounds of appeal, and we do not think them well founded. It would be carrying the doctrine of implied liens to an extent which would be dangerous to third persons, and tie up the transactions of business and of life, to give the construction and effect to the will which is contended for by the complainants. Nor can we give the extent to the doctrine of hs pendens which is contended for by the complainants. Upon the whole, we are of opinion that the appeal of the complainants should be dismissed.
Chancellors Qaillard and James, concurred.